Title: From George Washington to William Irvine, 22 March 1782
From: Washington, George
To: Irvine, William


                        
                            Dear Sir
                            Philada 22d March 1782
                        
                        You will be pleased to make yourself acquainted as accurately but with as much secrecy as possible with the
                            nearest and best Route from Fort Pitt to Niagara—Whether up the Allegany River and from thence thro’ the Woods—or by the
                            River la Beuf and along the side of the Lake.You will, in both cases, mention the different distances of land and Water
                            transportation. The Indians and Traders who have been used to traverse the Country above mentioned, must be well acquainted
                            with it. In order to deceive those of whom you inquire—appear to be very solicitous to gain information respecting the
                            distances &ca to Detroit. The other matter you may converse upon as if curiosity was your only inducement.
                        I shall leave town this day to go to the Army upon the North River.Your letters to me may be put under cover
                            to the Secy at War—I am Dr sir Yr most obt Servt
                        
                            Go: Washington

                        
                    